Anron Heating & A.C., Inc. v AMCC Corp. (2015 NY Slip Op 08637)





Anron Heating & A.C., Inc. v AMCC Corp.


2015 NY Slip Op 08637


Decided on November 24, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 24, 2015

Gonzalez, P.J., Tom, Mazzarelli, Manzanet-Daniels, JJ.


302331/11 16219N 16218

[*1] Anron Heating and Air Conditioning, Inc., Plaintiff, 
vAMCC Corp., et al., Defendants-Appellants, New York City School Construction Authority, Defendant, Franco Belli Plumbing and Heating and Sons, Inc., Defendant-Respondent, J.C. Ryan Ebco/H & G LLC, et al., Defendants.


Patterson Belknap Webb & Tyler LLP, New York (Frederick B. Warder III of counsel), for appellants.
Michael Lichtenberg, Brooklyn, for respondent.

Order, Supreme Court, Bronx County (Laura G. Douglas, J.), entered February 3, 2015, which granted defendants AMCC Corp., Liberty Mutual Insurance Company and Charles Marino's (together, AMCC), motion for renewal and, upon renewal, adhered to its prior order, entered November 26, 2013, striking the reply to cross claims of AMCC and granting a default judgment against AMCC in favor of defendant Franco Belli Plumbing and Heating and Sons, Inc. (Franco Belli), unanimously affirmed, without costs. Appeal from the prior order, unanimously dismissed, without costs, as academic.
The IAS Court's entry of default judgment against AMCC and the striking of its responsive pleading was not a clear abuse of discretion (Fish & Richardson, P.C. v Schindler, 75 AD3d 219, 220 [1st Dept 2010]). It is uncontested that AMCC violated three discovery orders over the course of more than a year, one of which was conditional and explicitly warned that failure to comply could lead to sanctions, including having its pleadings stricken. This Court has affirmed striking a party's pleading on the basis that the party's noncompliance was "willful, contumacious or due to bad faith" in similar situations (Loeb v Assara N.Y. I L.P., 118 AD3d 457 [1st Dept 2014]). We agree with the IAS Court that AMCC has not provided a sufficient basis to support its purported excuse of its lawyer's mental illness as a justification for noncompliance (compare 219 E. 7th St. Hous. Dev. Fund Corp. v 324 E. 8th St. Hous. Dev. Fund Corp., 40 [*2]AD3d 293, 294-295 [1st Dept 2007]).
We have considered AMCC's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 24, 2015
CLERK